                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA v. LARRY DAWSON                                       NO. 19-mj-11008
                                                                                              855


                 RELEASE ORDER AND CONDITIONS OF RELEASE

      Defendant is released on his/her own recognizance, no appearance bond shall be
' t   posted, and the following statutorily required standard conditions of release are hereby
      imposed:

 ❑    Defendant shall be released on a non-surety bond in the amount of                     ,
      no security or monies shall be required for defendant to be released, and the following
      conditions of release are hereby imposed:

 ❑    Defendant shall be released on a non-surety bond in the amount of                       ,
      cash in the amount of                                    shall be posted to the Cleric of
      Court, or such other security as listed below, and the following conditions of released
      are hereby imposed:

 ❑    Defendant shall be released on a surety bond as described below:
 ~
      Defendant shall remain on the conditions of supervised release that have been
  `   previously imposed by the District Judge. In addition, defendant shall abide by the
      following conditions:


 WHILE ON RELEASE, I FULLY UNDERSTAND:

 1)   I may not change my address or move without permission of the Probation/Pretrial Services
      Office or the Court. My correct address has been provided to Probation/Pretrial Services.

 2)   I must be in Court each and every time I am instructed to be there, and surrender to serve any
      sentence imposed.

 3)   I cannot intimidate or harass any witness, victim, informant, juror or officer of the Court; I
      cannot obstruct any criminal investigation.

 4)   I must not violate any local, state or federal law. If I do, I could be punished by as much as
      from 90 days to 10 years imprisonment in addition to the penalty provided for the offense
      committed.

 5)   If I violate any condition of release, a warrant for my arrest could be issued, any bond I
      signed may be forfeited, and new bonds with additional conditions, or my detention until a
      hearing, could be ordered by the Court, and I could be held in contempt of Court.

 6)   If I fail to appear at any proceeding in this case or I fail to surrender to serve any sentence
      imposed, I could be charged and convicted of bail jumping which is punishable by, in some
      cases, as much as 10 years imprisonment and/or a fine, in addition to any other punishments
      imposed in the original case.




      Case 3:19-mj-01085 Document 11 Filed 07/17/19 Page 1 of 3 PageID #: 37
                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA v. LARRY DAWSON                                   NO, 19-mj-1085




7)     This special condition or conditions:

      IN




        I acknowledge that I am the Defendant in this case and that I am aware of the
conditions of release and the penalties for non-compliance. I promise to obey all conditions
of release, to appear as directed, and to surrender to serve any sentence imposed.

Date: July 17, 2019                                   -      -
                                                  D.efendant-

It is ORDERED that the conditions listed above are imposed -H-U.S.0 § 3142.



                                                 , ITED S4AIMS MAGISTRATE JUDGE

The Middle District of Tennessee consists of the following counties: Cannon, Cheatham, Clay,
Cumberland, Davidson, DeKalb, Dickson, Fentress, Giles, Hickman, Houston, Humphreys, Jackson,
Lawrence, Lewis, Macon, Marshall, Maury, Montgomery, Overton, Pickett, Putnam, Robertson,
Rutherford, Smith, Stewart, Sumner, Trousdale, Wayne, White, Williamson and Wilson.

The following are pertinent Middle District of Tennessee numbers (Area Code 615):
       Cleric of Court                              -736-5498
       U.S. Marshal                                 -736-5417
       U.S. Attorney                                -736-5151




      Case 3:19-mj-01085 Document 11 Filed 07/17/19 Page 2 of 3 PageID #: 38
                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA v. LARRY DAWSON                                    NO. 19-mj-1085



        U.S. Probation                              -736-5771
        Federal Public Defender                     -736-5047
The United States District Court in Nashville is located in the United States Courthouse, 801
Broadway, at the corner of Eighth and Broad. The Court in Cookeville is located at 9 East Broad
Street, The Court in Columbia is located at 816 south Garden street.




                                           ~) of



      Case 3:19-mj-01085 Document 11 Filed 07/17/19 Page 3 of 3 PageID #: 39
